Exhibit 10(d)

﻿

Standard Form of Agreement Between Owner and Contractor for a  Project of
Limited Scope

﻿

AGREEMENT made as of the 23rd day of February in the year 2017

(In words, indicate day, month and year.)

﻿

BETWEEN the Owner:

(Name, legal status, address and other information)

﻿

WD-40 Company a Delaware corporation

1061 Cudahy Place

San Diego, CA 92110

Phone: 619.275.1400

﻿

and the Contractor:

(Name, legal status, address and other information)

﻿

Back’s Construction, Inc.

1602 Front Street, Suite 100

San Diego, CA 92101

Phone: 619.713.2566 / Fax: 619.713.0992

﻿

for the following Project:

(Name, location and detailed description)

﻿

WD-40 – Job#2233

9715 Business Park Ave

San Diego, CA 92131

﻿

The Architect:

(Name, legal status, address and other information)

﻿

ID Studios Interior Design & Strategic Planning, Inc.

236 S. Sierra Ave, Suite 110

Solana Beach, CA 92075

﻿

The Owner’s Representative:

﻿

Hughes Marino, Inc.

1450 Front St.

San Diego, CA 92101

Phone  619.238.2111

﻿

﻿

The Owner and Contractor agree as follows.





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 



TABLE OF ARTICLES

﻿

1THE WORK OF THIS CONTRACT

﻿

2DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

﻿

3CONTRACT SUM

﻿

4PAYMENT

﻿

5DISPUTE RESOLUTION

﻿

6ENUMERATION OF CONTRACT DOCUMENTS

﻿

7GENERAL PROVISIONS

﻿

8OWNER

﻿

9CONTRACTOR

﻿

10ARCHITECT

﻿

11SUBCONTRACTORS

﻿

12CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

﻿

13CHANGES IN THE WORK

﻿

14TIME

﻿

15PAYMENTS AND COMPLETION

﻿

16PROTECTION OF PERSONS AND PROPERTY

﻿

17INSURANCE & BONDS

﻿

18CORRECTION OF WORK

﻿

19MISCELLANEOUS PROVISIONS

﻿

20TERMINATION OF THE CONTRACT

﻿

21CLAIMS AND DISPUTES

﻿

ARTICLE 1   THE WORK OF THIS CONTRACT

The Contractor shall execute the Work described in the Contract Documents,
except as specifically indicated in the Contract Documents to be the
responsibility of others.

﻿

ARTICLE 2   DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

§ 2.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.

(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

﻿

Contractor has commenced providing pre construction services, the cost of which
shall be included in the Contractor's Fee. Contractor shall commence the Work
upon issuance of a Notice to Proceed by Owner.

§ 2.2 The Contract Time shall be measured from the date of commencement.

﻿

§ 2.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than July 14, 2017 ( ___ days from the date of commencement, or as
follows:

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)

﻿

Contractor shall achieve Substantial Completion no later than July 14, 2017.

Contractor agrees to pay $500/day as liquidated damages for every day after 15
days beyond substantial completion that the punch list is not complete.

Portion of Work

Substantial Completion Date

﻿

, subject to adjustments of this Contract Time as provided in the Contract
Documents.

(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time or for bonus payments for early
completion of the Work.)

﻿

ARTICLE 3   CONTRACT SUM

§ 3.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum shall be one of
the following:

(Check the appropriate box.)

﻿

[     ]Stipulated Sum, in accordance with Section 3.2 below

﻿

[     ]Cost of the Work plus the Contractor’s Fee, in accordance with Section
3.3 below

﻿

[ X  ]Cost of the Work plus the Contractor’s Fee with a Guaranteed Maximum
Price, in accordance with Section 3.4 below

﻿

(Based on the selection above, complete Section 3.2, 3.3 or 3.4 below.)

﻿

§ 3.2 The Stipulated Sum shall be ($    ), subject to additions and deductions
as provided in the Contract Documents.

﻿

§ 3.2.1 The Stipulated Sum is based upon the following alternates, if any, which
are described in the Contract Documents and are hereby accepted by the Owner:

(State the numbers or other identification of accepted alternates. If the
bidding or proposal documents permit the Owner to accept other alternates
subsequent to the execution of this Agreement, attach a schedule of such other
alternates showing the amount for each and the date when that amount expires.)

﻿

§ 3.2.2 Unit prices, if any:

(Identify and state the unit price, and state the quantity limitations, if any,
to which the unit price will be applicable.)

﻿

Item

Units and Limitations

Price Per Unit ($0.00)

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 



§ 3.2.3 Allowances included in the stipulated sum, if any:

(Identify allowance and state exclusions, if any, from the allowance price.)

﻿

Item

Allowance

﻿

§ 3.3 COST OF THE WORK PLUS CONTRACTOR’S FEE

§ 3.3.1 The Cost of the Work is as defined in Exhibit A, Determination of the
Cost of the Work. (TBD)

﻿

§ 3.3.2 The Contractor’s Fee:

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee and the method of adjustment to the Fee for
changes in the Work.)

﻿

§ 3.4 COST OF THE WORK PLUS CONTRACTOR’S FEE WITH A GUARANTEED MAXIMUM PRICE

§ 3.4.1 The Cost of the Work is as defined in Exhibit A, Determination of the
Cost of the Work.

﻿

§ 3.4.2 The Contractor’s Fee: 3.00% of the Cost of the Work.  Contractor’s Fee
includes overhead, profit and insurance.

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee and the method of adjustment to the Fee for
changes in the Work.)

﻿

§ 3.4.3 GUARANTEED MAXIMUM PRICE

§ 3.4.3.1 The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed    ($   ), subject to additions and deductions
by changes in the Work as provided in the Contract Documents. Such maximum sum
is referred to in the Contract Documents as the Guaranteed Maximum Price. Costs
which would cause the Guaranteed Maximum Price to be exceeded shall be paid by
the Contractor without reimbursement by the Owner.

(Insert specific provisions if the Contractor is to participate in any savings.)

﻿

In the event that the parties fail to agree to the Guaranteed Maximum Price in a
Change Order by March 31, 2017, this Contract may be terminated by Owner and the
provisions of Section 20.1 shall apply with respect to amounts due to
Contractor.

Owner and Contractor shall agree to the Guaranteed Maximum Price in a written
Change Order to be issued prior to the issuance of a Notice to Proceed by Owner.

§ 3.4.3.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:

﻿

§ 3.4.3.3 Unit Prices, if any:

(Identify and state the unit price, and state the quantity limitations, if any,
to which the unit price will be applicable.)

﻿

Item

Units and Limitations

Price Per Unit ($0.00)

﻿

§ 3.4.3.4 Allowances included in the Guaranteed Maximum Price, if any:

(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

﻿

Item

Allowance

﻿

§ 3.4.3.5 Assumptions, if any, on which the Guaranteed Maximum Price is based:

﻿

ARTICLE 4   PAYMENTS

§ 4.1 PROGRESS PAYMENTS

§ 4.1.1 Based upon Applications for Payment submitted to the Owner’s
Representative by the Contractor and Certificates for Payment issued by the
Owner’s Representative, the Owner shall make progress payments on account of the
Contract Sum to the Contractor as provided below and elsewhere in the Contract
Documents.





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

﻿

§ 4.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

﻿

§ 4.1.3 Provided that an Application for Payment is received by the Owner’s
Representative not later than the 1st day of a month, the Owner shall make
payment of the certified amount to the Contractor not later than the 30th day of
the same month. If an Application for Payment is received by the Owner’s
Representative after the date fixed above, payment shall be made by the Owner
not later than forty-five (45) days after the Owner receives the Application for
Payment.

(Federal, state or local laws may require payment within a certain period of
time.)

﻿

§ 4.1.4 Retainage, if any, shall be withheld as follows:

﻿

10%

﻿

§ 4.1.5 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.

(Insert rate of interest agreed upon, if any.)

﻿

5% five percent per annum

﻿

§ 4.2 FINAL PAYMENT

§ 4.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when

.1the Contractor has fully performed the Contract except for the Contractor’s
responsibility to correct Work as provided in Section 18.2, and to satisfy other
requirements, if any, which extend beyond final payment;

.2the Contractor has submitted a final accounting for the Cost of the Work,
where payment is on the basis of the Cost of the Work with or without a
guaranteed maximum price; and

.3a final Certificate for Payment has been issued by the Architect.

﻿

§ 4.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Owner’s Representative’s final Certificate for
Payment, or as follows:

﻿

ARTICLE 5   DISPUTE RESOLUTION

§ 5.1 BINDING DISPUTE RESOLUTION

For any claim subject to, but not resolved by, mediation pursuant to Section
21.3, the method of binding dispute resolution shall be as follows:

(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, claims will be
resolved in a court of competent jurisdiction.)

﻿

[  X  ]Arbitration pursuant to Section 21.4 of this Agreement

﻿

[      ]Litigation in a court of competent jurisdiction

﻿

[      ]Other (Specify)

﻿

ARTICLE 6   ENUMERATION OF CONTRACT DOCUMENTS

§ 6.1 The Contract Documents are defined in Article 7 and, except for
Modifications issued after execution of this Agreement, are enumerated in the
sections below.

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

§ 6.1.1 The Agreement is this executed AIA Document A107–2007, Standard Form of
Agreement Between Owner and Contractor for a Project of Limited Scope.

﻿

§ 6.1.2 The Supplementary and other Conditions of the Contract:

﻿

Document

Title

Date

Pages

﻿

§ 6.1.3 The Specifications:

(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

﻿

Section

Title

Date

Pages

﻿

Included with “The Drawings” Section 6.1.4

﻿

§ 6.1.4 The Drawings:

(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)

Number

Title

Date

﻿

See Exhibit “B”, Contract Documents

﻿

§ 6.1.5 The Addenda, if any:

﻿

Number

Date

Pages

﻿

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are enumerated in this
Article 6.

﻿

§ 6.1.6 Additional documents, if any, forming part of the Contract Documents:

﻿

﻿

Exhibit "A" –  Determination of the Cost of the Work, 6 pages

Exhibit "B" – Contract Documents, dated 2/10/17, 92 pages

Exhibit “B-1” – Back’s Certificate of Insurance (COI)

Exhibit "C" – Project Schedule, dated 2/17/17, 1 page

Exhibit "D" – Fee Schedule, 1 page

(Paragraphs deleted)

Exhibit "E" Contractor’s Project Cost Summary, (summary will follow via change
order)

﻿

ARTICLE 7   GENERAL PROVISIONS

§ 7.1 THE CONTRACT DOCUMENTS

The Contract Documents are enumerated in Article 6 and consist of this Agreement
(including, if applicable, Supplementary and other Conditions of the Contract),
Drawings, Specifications, Addenda issued prior to the execution of this
Agreement, other documents listed in this Agreement and Modifications issued
after execution of this Agreement. A Modification is (1) a written amendment to
the Contract signed by both parties, (2) a Change Order, (3) a Construction
Change Directive or (4) a written order for a minor change in the Work issued by
the Architect. The intent of the Contract Documents is to include all items
necessary for the proper execution and completion of the Work by the Contractor.
The Contract Documents are complementary, and what is required by one shall be
as binding as if required by all; performance by the Contractor shall be
required to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.

﻿

§ 7.2 THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written



AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

or oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind between any persons or entities other than the Owner and the
Contractor.

﻿

§ 7.3 THE WORK

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.

﻿

§ 7.4 INSTRUMENTS OF SERVICE

Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.

﻿

§ 7.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF 

SERVICE

§ 7.5.1 The Architect and the Architect’s consultants shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and will retain all common law, statutory and other
reserved rights, including copyrights, subject to the Owner’s right to a non
–exclusive license to use the Instruments of Service for the maintenance,
operation, renovation or remodeling of the Project. The Contractor,
Subcontractors, Sub-subcontractors, and material or equipment suppliers shall
not own or claim a copyright in the Instruments of Service. Submittal or
distribution to meet official regulatory requirements or for other purposes in
connection with this Project is not to be construed as publication in derogation
of the Architect’s or Architect’s consultants’ reserved rights.

﻿

§ 7.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. All
copies made under this authorization shall bear the copyright notice, if any,
shown on the Instruments of Service. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers may not use the
Instruments of Service on other projects or for additions to this Project
outside the scope of the Work without the specific written consent of the Owner,
Architect and the Architect’s consultants.

﻿

§ 7.6 TRANSMISSION OF DATA IN DIGITAL FORM

If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmission, unless otherwise provided in
the Agreement or in the Contract Documents.

﻿

ARTICLE 8   OWNER

§ 8.1 INFORMATION AND SERVICES REQUIRED OF THE OWNER

§ 8.1.1 The Owner shall furnish all necessary surveys and a legal description of
the site.

﻿

§ 8.1.2 The Contractor shall be entitled to rely on the accuracy of information
furnished by the Owner but shall exercise proper precautions relating to the
safe performance of the Work.

﻿

§ 8.1.3 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under Section
9.6.1, the Owner shall secure and pay for other necessary approvals, easements,
assessments and charges required for the construction, use or occupancy of
permanent structures or for permanent changes in existing facilities.

﻿

§ 8.2 OWNER’S RIGHT TO STOP THE WORK

If the Contractor fails to correct Work which is not in accordance with the
requirements of the Contract Documents, or repeatedly fails to carry out the
Work in accordance with the Contract Documents, the Owner may issue a written



AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

order to the Contractor to stop the Work, or any portion thereof, until the
cause for such order is eliminated; however, the right of the Owner to stop the
Work shall not give rise to a duty on the part of the Owner to exercise this
right for the benefit of the Contractor or any other person or entity.

﻿

§ 8.3 OWNER’S RIGHT TO CARRY OUT THE WORK

If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents, and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner, without prejudice
to any other remedy the Owner may have, may correct such deficiencies and may
deduct the reasonable cost thereof, including Owner’s expenses and compensation
for the Architect’s services made necessary thereby, from the payment then or
thereafter due the Contractor.

﻿

ARTICLE 9   CONTRACTOR

§ 9.1 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

§ 9.1.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.

﻿

§ 9.1.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 8.1.1, shall take field
measurements of any existing conditions related to that portion of the Work and
shall observe any conditions at the site affecting it. These obligations are for
the purpose of facilitating coordination and construction by the Contractor and
are not for the purpose of discovering errors, omissions, or inconsistencies in
the Contract Documents; however, the Contractor shall promptly report to the
Architect any errors, inconsistencies, or omissions discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require. It is recognized that the Contractor’s review is made in the
Contractor’s capacity as a contractor and not as a licensed design professional
unless otherwise specifically provided in the Contract Documents.

﻿

§ 9.1.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Architect any nonconformity discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require.

﻿

§ 9.2 SUPERVISION AND CONSTRUCTION PROCEDURES

§ 9.2.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures, and for coordinating all portions of the Work under
the Contract, unless the Contract Documents give other specific instructions
concerning these matters.

﻿

§ 9.2.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors.

﻿

§ 9.3 LABOR AND MATERIALS

§ 9.3.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.

﻿

§ 9.3.2 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not skilled in tasks
assigned to them.





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

﻿

§ 9.3.3 The Contractor may make a substitution only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Modification.

﻿

§ 9.4 WARRANTY

The Contractor warrants to the Owner and Architect that materials and equipment
furnished under the Contract will be of good quality and new unless the Contract
Documents require or permit otherwise. The Contractor further warrants that the
Work will conform to the requirements of the Contract Documents and will be free
from defects, except for those inherent in the quality of the Work the Contract
Documents require or permit. Work, materials, or equipment not conforming to
these requirements may be considered defective. The Contractor’s warranty
excludes remedy for damage or defect caused by abuse, alterations to the Work
not executed by the Contractor, improper or insufficient maintenance, improper
operation or normal wear and tear under normal usage.

﻿

§ 9.5 TAXES

The Contractor shall pay sales, consumer, use and other similar taxes that are
legally enacted when bids are received or negotiations concluded, whether or not
yet effective or merely scheduled to go into effect.

﻿

§ 9.6 PERMITS, FEES, NOTICES, AND COMPLIANCE WITH LAWS

§ 9.6.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit as well as other permits, fees,
licenses and inspections by government agencies necessary for proper execution
and completion of the Work that are customarily secured after execution of the
Contract and legally required at the time bids are received or negotiations
concluded.

﻿

§ 9.6.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations, and lawful orders of
public authorities applicable to performance of the Work. If the Contractor
performs Work knowing it to be contrary to applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities, the Contractor shall assume appropriate responsibility for such
Work and shall bear the costs attributable to correction.

﻿

§ 9.7 ALLOWANCES

The Contractor shall include in the Contract Sum all allowances stated in the
Contract Documents. The Owner shall select materials and equipment under
allowances with reasonable promptness. Allowance amounts shall include the costs
to the Contractor of materials and equipment delivered at the site and all
required taxes, less applicable trade discounts. Allowance amounts shall not
include the Contractor’s costs for unloading and handling at the site, labor,
installation, overhead, and profit.

﻿

§ 9.8 CONTRACTOR’S CONSTRUCTION SCHEDULES

§ 9.8.1 The Contractor, promptly after being awarded the Contract, shall prepare
and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.

﻿

§ 9.8.2 The Contractor shall perform the Work in general accordance with the
most recent schedule submitted to the Owner and Architect.

﻿

§ 9.9 SUBMITTALS

§ 9.9.1 The Contractor shall review for compliance with the Contract Documents
and submit to the Architect Shop Drawings, Product Data, Samples and similar
submittals required by the Contract Documents in coordination with the
Contractor’s construction schedule and in such sequence as to allow the
Architect reasonable time for review. By submitting Shop Drawings, Product Data,
Samples and similar submittals, the Contractor represents to the Owner and
Architect that the Contractor has (1) reviewed and approved them; (2) determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so; and (3) checked and coordinated the



AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

information contained within such submittals with the requirements of the Work
and of the Contract Documents. The Work shall be in accordance with approved
submittals.

﻿

§ 9.9.2 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents.

﻿

§ 9.10 USE OF SITE

The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, lawful
orders of public authorities, and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

﻿

§ 9.11 CUTTING AND PATCHING

The Contractor shall be responsible for cutting, fitting or patching required to
complete the Work or to make its parts fit together properly.

﻿

§ 9.12 CLEANING UP

The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus material from and about the Project.

﻿

§ 9.13 ROYALTIES, PATENTS AND COPYRIGHTS

The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.

﻿

§ 9.14 ACCESS TO WORK

The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.

﻿

§ 9.15 INDEMNIFICATION

§ 9.15.1 To the fullest extent permitted by law, the Contractor shall indemnify
and hold harmless the Owner, Architect, Owner’s Representative, Architect’s
consultants and agents and employees of any of them from and against claims,
damages, losses and expenses, including but not limited to attorneys’ fees,
arising out of or resulting from performance of the Work, provided that such
claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property (other
than the Work itself), but only to the extent caused by the negligent acts or
omissions of the Contractor, a Subcontractor, anyone directly or indirectly
employed by them or anyone for whose acts they may be liable, regardless of
whether or not such claim, damage, loss or expense is caused in part by a party
indemnified hereunder. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Section 9.15.1.

﻿

§ 9.15.2 In claims against any person or entity indemnified under this Section
9.15 by an employee of the Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 9.15.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or Subcontractor under workers’ compensation acts, disability
benefit acts or other employee benefit acts.

﻿

ARTICLE 10   ARCHITECT and OWNER’S REPRESENTATIVE

§ 10.1 The Owner’s Representative will provide administration of the Contract
and will be an Owner’s representative during construction, until the date the
Owner’s Representative issues the final Certificate for Payment. The Architect



AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

and Owner’s Representative will have authority to act on behalf of the Owner
only to the extent provided in the Contract Documents, unless otherwise modified
in writing in accordance with other provisions of the Contract.

﻿

§ 10.2 The Architect will visit the site at intervals appropriate to the stage
of the construction to become generally familiar with the progress and quality
of the portion of the Work completed, and to determine in general, if the Work
observed is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work. The Architect will not
have control over, charge of, or responsibility for, the construction means,
methods, techniques, sequences or procedures, or for safety precautions and
programs in connection with the Work, since these are solely the Contractor’s
rights and responsibilities under the Contract Documents.

﻿

§ 10.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.

﻿

§ 10.4 Based on the Architect’s evaluations of the Work and the Owner’s
Representative’s evaluation of the Contractor’s Applications for Payment, the
Owner’s Representative will review and certify the amounts due the Contractor
and will issue Certificates for Payment in such amounts.

﻿

§ 10.5 The Architect has authority to reject Work that does not conform to the
Contract Documents and to require inspection or testing of the Work.

﻿

§ 10.6 The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.

﻿

§ 10.7 omitted.

﻿

§ 10.8 The Architect’s decisions on matters relating to aesthetic effect will be
final if consistent with the intent expressed in the Contract Documents.

﻿

§ 10.9 omitted.

﻿

ARTICLE 11   SUBCONTRACTORS

§ 11.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site.

﻿

§ 11.2 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of the Subcontractors or suppliers for each of the principal portions of the
Work. The Contractor shall not contract with any Subcontractor or supplier to
whom the Owner or Architect has made reasonable written objection within ten
days after receipt of the Contractor’s list of Subcontractors and suppliers. If
the proposed but rejected Subcontractor was reasonably capable of performing the
Work, the Contract Sum and Contract Time shall be increased or decreased by the
difference, if any, occasioned by such change, and an appropriate Change Order
shall be issued before commencement of the substitute Subcontractor’s Work. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

§ 11.3 Contracts between the Contractor and Subcontractors shall (1) require
each Subcontractor, to the extent of the Work to be performed by the
Subcontractor, to be bound to the Contractor by the terms of the Contract
Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by the Contract Documents, assumes toward the Owner
and Architect, and (2) allow the Subcontractor the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by these
Contract Documents, has against the Owner.

﻿

ARTICLE 12   CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ 12.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under conditions of the contract identical or
substantially similar to these, including those portions related to insurance
and waiver of subrogation. If the Contractor claims that delay or additional
cost is involved because of such action by the Owner, the Contractor shall make
such claim as provided in Article 21.

﻿

§ 12.2 The Contractor shall afford the Owner and separate contractors reasonable
opportunity for introduction and storage of their materials and equipment and
performance of their activities, and shall connect and coordinate the
Contractor’s activities with theirs as required by the Contract Documents.

﻿

§ 12.3 The Owner shall be reimbursed by the Contractor for costs incurred by the
Owner which are payable to a separate contractor because of delays, improperly
timed activities or defective construction of the Contractor. The Owner shall be
responsible to the Contractor for costs incurred by the Contractor because of
delays, improperly timed activities, damage to the Work or defective
construction of a separate contractor.

﻿

ARTICLE 13   CHANGES IN THE WORK

§ 13.1 By appropriate Modification, changes in the Work may be accomplished
after execution of the Contract. The Owner, without invalidating the Contract,
may order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, with the Contract Sum and
Contract Time being adjusted accordingly. Such changes in the Work shall be
authorized by written Change Order signed by the Owner, Contractor and
Architect, or by written Construction Change Directive signed by the
Owner..  The Contractor shall only be entitled to receive General Conditions on
change Orders that require overtime, after-hour supervision or extension of the
time schedule.  Where applicable, General Conditions on Change Orders shall be
3% of the increase in the Cost of the Work reflected in the Change Order.

﻿

§ 13.2 Adjustments in the Contract Sum and Contract Time resulting from a change
in the Work shall be determined by mutual agreement of the parties or, in the
case of a Construction Change Directive signed only by the Owner, by the
Contractor’s cost of labor, material, equipment, and reasonable overhead and
profit, unless the parties agree on another method for determining the cost or
credit. Pending final determination of the total cost of a Construction Change
Directive, the Contractor may request payment for Work completed pursuant to the
Construction Change Directive. The Owner’s Representative will make an interim
determination of the amount of payment due for purposes of certifying the
Contractor’s monthly Application for Payment. When the Owner and Contractor
agree on adjustments to the Contract Sum and Contract Time arising from a
Construction Change Directive, the Owner’s Representative will prepare a Change
Order.

﻿

§ 13.3 The Owner’s Representative will have authority to order minor changes in
the Work not involving adjustment in the Contract Sum or extension of the
Contract Time and not inconsistent with the intent of the Contract Documents.
Such changes shall be effected by written order and shall be binding on the
Owner and Contractor. The Contractor shall carry out such written orders
promptly.

﻿

§ 13.4 If concealed or unknown physical conditions are encountered at the site
that differ materially from those indicated in the Contract Documents or from
those conditions ordinarily found to exist, the Contract Sum and Contract Time
shall be equitably adjusted as mutually agreed between the Owner and Contractor;
provided that the Contractor provides notice to the Owner and Architect promptly
and before conditions are disturbed.

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

ARTICLE 14   TIME

§ 14.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.

﻿

§ 14.2 Unless otherwise provided, Contract Time is the period of time, including
authorized adjustments, allotted in the Contract Documents for Substantial
Completion of the Work.

﻿

§ 14.3 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.

﻿

§ 14.4 The date of Substantial Completion is the date certified by the Owner’s
Representative in accordance with Section 15.4.3.

﻿

§ 14.5 If the Contractor is delayed at any time in the commencement or progress
of the Work by changes ordered in the Work, by labor disputes, fire, unusual
delay in deliveries, abnormal adverse weather conditions not reasonably
anticipatable, unavoidable casualties or any causes beyond the Contractor’s
control, or by other causes which the Architect determines may justify delay,
then the Contract Time shall be extended by Change Order for such reasonable
time as the Architect may determine, subject to the provisions of Article 21.

﻿

ARTICLE 15   PAYMENTS AND COMPLETION

§ 15.1 APPLICATIONS FOR PAYMENT

§ 15.1.1 Where the Contract is based on a Stipulated Sum or the Cost of the Work
with a Guaranteed Maximum Price, the Contractor shall submit to the Owner’s
Representative, before the first Application for Payment, a schedule of values,
allocating the entire Contract Sum to the various portions of the Work, prepared
in such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Owner’s
Representative, shall be used in reviewing the Contractor’s Applications for
Payment.

﻿

§ 15.1.2 With each Application for Payment where the Contract Sum is based upon
the Cost of the Work, or the Cost of the Work with a Guaranteed Maximum Price,
the Contractor shall submit payrolls, petty cash accounts, receipted invoices or
invoices with check vouchers attached, and any other evidence required by the
Owner to demonstrate that cash disbursements already made by the Contractor on
account of the Cost of the Work equal or exceed (1) progress payments already
received by the Contractor, less (2) that portion of those payments attributable
to the Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment.

﻿

§ 15.1.3 Payments shall be made on account of materials and equipment delivered
and suitably stored at the site for subsequent incorporation in the Work. If
approved in advance by the Owner, payment may similarly be made for materials
and equipment stored, and protected from damage, off the site at a location
agreed upon in writing.

﻿

§ 15.1.4 The Contractor warrants that title to all Work covered by an
Application for Payment will pass to the Owner no later than the time of
payment. The Contractor further warrants that upon submittal of an Application
for Payment all Work for which Certificates for Payment have been previously
issued and payments received from the Owner shall, to the best of the
Contractor’s knowledge, information and belief, be free and clear of liens,
claims, security interests or other encumbrances adverse to the Owner’s
interests.

﻿

§ 15.2 CERTIFICATES FOR PAYMENT

§ 15.2.1 The Owner’s Representative will, within seven days after receipt of the
Contractor’s Application for Payment, either issue to the Owner a Certificate
for Payment, with a copy to the Contractor, for such amount as the Owner’s
Representative  determines is properly due, or notify the Contractor and Owner
in writing of the  Owner’s Representatives reasons for withholding certification
in whole or in part as provided in Section 15.2.3.

﻿

§ 15.2.2 The issuance of a Certificate for Payment will constitute a
representation by the Owner’s Representative to the Owner, based on the Owner’s
Representative’s evaluations of the Work and the data comprising the Application
for Payment, that, to the best of the Owner’s Representative’s knowledge,
information and belief, the Work has



AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Owner’s Representative. The
issuance of a Certificate for Payment will further constitute a representation
that the Contractor is entitled to payment in the amount certified. However, the
issuance of a Certificate for Payment will not be a representation that
the  Owner’s Representative has (1) made exhaustive or continuous on-site
inspections to check the quality or quantity of the Work, (2) reviewed
construction means, methods, techniques, sequences or procedures, (3) reviewed
copies of requisitions received from Subcontractors and material suppliers and
other data requested by the Owner to substantiate the Contractor’s right to
payment, or (4) made examination to ascertain how or for what purpose the
Contractor has used money previously paid on account of the Contract Sum.

﻿

§ 15.2.3 The Owner’s Representative may withhold a Certificate for Payment in
whole or in part, to the extent reasonably necessary to protect the Owner, if in
the Owner’s Representative’s opinion the representations to the Owner required
by Section 15.2.2 cannot be made. If the Owner’s Representative is unable to
certify payment in the amount of the Application, the Owner’s Representative
will notify the Contractor and Owner as provided in Section 15.2.1. If the
Contractor and the Owner’s Representative cannot agree on a revised amount, the
Owner’s Representative will promptly issue a Certificate for Payment for the
amount for which the Owner’s Representative is able to make such representations
to the Owner. The Owner’s Representative may also withhold a Certificate for
Payment or, because of subsequently discovered evidence, may nullify the whole
or a part of a Certificate for Payment previously issued, to such extent as may
be necessary in the’ Owner’s Representative’s opinion to protect the Owner from
loss for which the Contractor is responsible, including loss resulting from acts
and omissions described in Section 9.2.2, because of

.1defective Work not remedied;

.2third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

.3failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

.4reasonable evidence that the Work cannot be completed for the unpaid balance
of the Contract Sum;

.5damage to the Owner or a separate contractor;

.6reasonable evidence that the Work will not be completed within the Contract
Time and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

.7repeated failure to carry out the Work in accordance with the Contract
Documents.

﻿

§ 15.2.4 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

﻿

§ 15.3 PROGRESS PAYMENTS

§ 15.3.1 The Contractor shall pay each Subcontractor, no later than seven days
after receipt of payment, the amount to which the Subcontractor is entitled,
reflecting percentages actually retained from payments to the Contractor on
account of the Subcontractor’s portion of the Work. The Contractor shall, by
appropriate agreement with each Subcontractor, require each Subcontractor to
make payments to sub-subcontractors in similar manner.

﻿

§ 15.3.2 Neither the Owner, Owner’s Representative nor Architect shall have an
obligation to pay or see to the payment of money to a Subcontractor except as
may otherwise be required by law.

﻿

§ 15.3.3 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.

﻿

§ 15.4 SUBSTANTIAL COMPLETION

§ 15.4.1 Substantial Completion is the stage in the progress of the Work when
the Work or designated portion thereof is sufficiently complete in accordance
with the Contract Documents so that the Owner can occupy or utilize the Work for
its intended use.

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

§ 15.4.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.

﻿

§ 15.4.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. When the Architect determines that the Work or
designated portion thereof is substantially complete, the Architect shall so
advise the Owner’s Representative and the Owner’s Representative will issue a
Certificate of Substantial Completion which shall establish the date of
Substantial Completion, establish responsibilities of the Owner and Contractor
for security, maintenance, heat, utilities, damage to the Work and insurance,
and fix the time within which the Contractor shall finish all items on the list
accompanying the Certificate. Warranties required by the Contract Documents
shall commence on the date of Substantial Completion of the Work or designated
portion thereof unless otherwise provided in the Certificate of Substantial
Completion.

﻿

§ 15.4.4 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.

﻿

§ 15.5 FINAL COMPLETION AND FINAL PAYMENT

§ 15.5.1 Upon receipt of the Contractor’s written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment, the Architect will promptly make such inspection and, when the  Owner’s
Representative finds the Work acceptable under the Contract Documents and the
Contract fully performed, the Architect will promptly issue a final Certificate
for Payment stating that to the best of the Owner’s Representative’s knowledge,
information and belief, and on the basis of the Architect’s on-site visits and
inspections, the Work has been completed in accordance with terms and conditions
of the Contract Documents and that the entire balance found to be due the
Contractor and noted in the final Certificate is due and payable. The Owner’s
Representative’s final Certificate for Payment will constitute a further
representation that conditions stated in Section 15.5.2 as precedent to the
Contractor’s being entitled to final payment have been fulfilled.

﻿

§ 15.5.2 Final payment shall not become due until the Contractor has delivered
to the Owner a complete release of all liens arising out of this Contract or
receipts in full covering all labor, materials and equipment for which a lien
could be filed, or a bond satisfactory to the Owner to indemnify the Owner
against such lien. If such lien remains unsatisfied after payments are made, the
Contractor shall refund to the Owner all money that the Owner may be compelled
to pay in discharging such lien, including costs and reasonable attorneys’ fees.

﻿

§ 15.5.3 The making of final payment shall constitute a waiver of claims by the
Owner except those arising from

.1liens, claims, security interests or encumbrances arising out of the Contract
and unsettled;

.2failure of the Work to comply with the requirements of the Contract Documents;
or

.3terms of special warranties required by the Contract Documents.

﻿

§ 15.5.4 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

﻿

ARTICLE 16   PROTECTION OF PERSONS AND PROPERTY

§ 16.1 SAFETY PRECAUTIONS AND PROGRAMS

The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract. The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to

.1employees on the Work and other persons who may be affected thereby;





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

.2the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and

.3other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

﻿

The Contractor shall comply with and give notices required by applicable laws,
statutes, ordinances, codes, rules and regulations, and lawful orders of public
authorities bearing on safety of persons and property and their protection from
damage, injury or loss. The Contractor shall promptly remedy damage and loss to
property caused in whole or in part by the Contractor, a Subcontractor, a
sub-subcontractor, or anyone directly or indirectly employed by any of them, or
by anyone for whose acts they may be liable and for which the Contractor is
responsible under Sections 16.1.2 and 16.1.3, except for damage or loss
attributable to acts or omissions of the Owner or Architect or by anyone for
whose acts either of them may be liable, and not attributable to the fault or
negligence of the Contractor. The foregoing obligations of the Contractor are in
addition to the Contractor’s obligations under Section 9.15.

﻿

§ 16.2 HAZARDOUS MATERIALS

§ 16.2.1 The Contractor is responsible for compliance with the requirements of
the Contract Documents regarding hazardous materials. If the Contractor
encounters a hazardous material or substance not addressed in the Contract
Documents, and if reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing. When the material or
substance has been rendered harmless, Work in the affected area shall resume
upon written agreement of the Owner and Contractor. By Change Order, the
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional costs of
shutdown, delay and start-up.

﻿

§ 16.2.2 omitted.

﻿

§ 16.2.3 If, without negligence on the part of the Contractor, the Contractor is
held liable by a government agency for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Contract Documents, the Owner shall indemnify the Contractor for all cost and
expense thereby incurred.

﻿

ARTICLE 17   INSURANCE AND BONDS

§ 17.1 The Contractor shall purchase from, and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located, insurance for protection from claims under workers’
compensation acts and other employee benefit acts which are applicable, claims
for damages because of bodily injury, including death, and claims for damages,
other than to the Work itself, to property which may arise out of or result from
the Contractor’s operations and completed operations under the Contract, whether
such operations be by the Contractor or by a Subcontractor or anyone directly or
indirectly employed by any of them. This insurance shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater, and shall include contractual liability insurance
applicable to the Contractor’s obligations under Section 9.15. Certificates of
Insurance acceptable to the Owner shall be filed with the Owner prior to
commencement of the Work. Each policy shall contain a provision that the policy
will not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner. The Contractor shall cause the commercial
liability coverage required by the Contract Documents to include: (1) the Owner,
the Architect and the Architect’s Consultants as additional insureds for claims
caused in whole or in part by the Contractor’s negligent acts or omissions
during the Contractor’s operations; and (2) the Owner as an additional insured
for claims caused in whole or in part by the Contractor’s negligent acts or
omissions during the Contractor’s completed operations.

﻿

All insurance policies shall be issued by companies rated A VII or better by
A.M. Best.





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

The general liability and automobile liability insurance policies shall apply as
primary and non-contributory with any other insurance afforded to Owner, its
subsidiaries, directors, officers, and employees but only for claims arising
solely from the Contractor’s provision of services”.   

§ 17.2 OWNER’S LIABILITY INSURANCE

The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.

﻿

§ 17.3 PROPERTY INSURANCE

§ 17.3.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance on an “all-risk” or equivalent
policy form, including builder’s risk, in the amount of the initial Contract
Sum, plus the value of subsequent modifications and cost of materials supplied
and installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Section 15.5 or until no person or entity other than the Owner has an
insurable interest in the property required by this Section 17.3.1 to be
covered, whichever is later. This insurance shall include interests of the
Owner, the Contractor, Subcontractors and sub-subcontractors in the Project.

﻿

§ 17.3.2 The Owner shall file a copy of each policy with the Contractor before
an exposure to loss may occur. Each policy shall contain a provision that the
policy will not be canceled or allowed to expire, and that its limits will not
be reduced, until at least 30 days’ prior written notice has been given to the
Contractor.

﻿

§ 17.3.3 The Owner and Contractor waive all rights against (1) each other and
any of their subcontractors, sub-subcontractors, agents and employees, each of
the other, and (2) the Architect, Architect’s consultants, separate contractors
described in Article 12, if any, and any of their subcontractors,
sub-subcontractors, agents and employees for damages caused by fire or other
causes of loss to the extent covered by property insurance obtained pursuant to
Section 17.3 or other property insurance applicable to the Work, except such
rights as they have to proceeds of such insurance held by the Owner as
fiduciary. The Owner or Contractor, as appropriate, shall require of the
Architect, Architect’s consultants, separate contractors described in Article
12, if any, and the subcontractors, sub-subcontractors, agents and employees of
any of them, by appropriate agreements, written where legally required for
validity, similar waivers each in favor of other parties enumerated herein. The
policies shall provide such waivers of subrogation by endorsement or otherwise.
A waiver of subrogation shall be effective as to a person or entity even though
that person or entity would otherwise have a duty of indemnification,
contractual or otherwise, did not pay the insurance premium directly or
indirectly, and whether or not the person or entity had an insurable interest in
the property damaged.

﻿

§ 17.3.4 A loss insured under the Owner’s property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause. The Contractor shall pay Subcontractors their just
shares of insurance proceeds received by the Contractor, and by appropriate
agreements, written where legally required for validity, shall require
Subcontractors to make payments to their sub-subcontractors in similar manner.

﻿

§ 17.4 PERFORMANCE BOND AND PAYMENT BOND

§ 17.4.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.

﻿

§ 17.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

ARTICLE 18   CORRECTION OF WORK

§ 18.1 The Contractor shall promptly correct Work rejected by the Architect or
failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect’s services and expenses made necessary thereby,
shall be at the Contractor’s expense, unless compensable under Section A.2.7.3
in Exhibit A, Determination of the Cost of the Work.

﻿

§ 18.2 In addition to the Contractor’s obligations under Section 9.4, if, within
one year after the date of Substantial Completion of the Work or designated
portion thereof or after the date for commencement of warranties established
under Section 15.4.3, or by terms of an applicable special warranty required by
the Contract Documents, any of the Work is found to be not in accordance with
the requirements of the Contract Documents, the Contractor shall correct it
promptly after receipt of written notice from the Owner to do so unless the
Owner has previously given the Contractor a written acceptance of such
condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty.

﻿

§ 18.3 If the Contractor fails to correct nonconforming Work within a reasonable
time, the Owner may correct it in accordance with Section 8.3.

﻿

§ 18.4 The one-year period for correction of Work shall be extended with respect
to portions of Work first performed after Substantial Completion by the period
of time between Substantial Completion and the actual completion of that portion
of the Work.

﻿

§ 18.5 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Article 18.

﻿

ARTICLE 19   MISCELLANEOUS PROVISIONS

§ 19.1 ASSIGNMENT OF CONTRACT

Neither party to the Contract shall assign the Contract without written consent
of the other, except that the Owner may, without consent of the Contractor,
assign the Contract to a lender providing construction financing for the Project
if the lender assumes the Owner’s rights and obligations under the Contract
Documents. The Contractor shall execute all consents reasonably required to
facilitate such assignment.

﻿

§ 19.2 GOVERNING LAW

The Contract shall be governed by the law of the place where the Project is
located, except, that if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern Section
21.4.

﻿

§ 19.3 TESTS AND INSPECTIONS

Tests, inspections and approvals of portions of the Work required by the
Contract Documents or by applicable laws, statutes, ordinances, codes, rules and
regulations or lawful orders of public authorities shall be made at an
appropriate time. Unless otherwise provided, the Contractor shall make
arrangements for such tests, inspections and approvals with an independent
testing laboratory or entity acceptable to the Owner, or with the appropriate
public authority, and shall bear all related costs of tests, inspections and
approvals. The Contractor shall give the Architect timely notice of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. The Owner shall bear costs of (1) tests, inspections or
approvals that do not become requirements until after bids are received or
negotiations concluded, and (2) tests, inspections or approvals where building
codes or applicable laws or regulations prohibit the Owner from delegating the
costs to the Contractor.

﻿

§ 19.4 COMMENCEMENT OF STATUTORY LIMITATION PERIOD

omitted.

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

ARTICLE 20   TERMINATION OF THE CONTRACT

§ 20.1 TERMINATION BY THE CONTRACTOR

If the  Owner’s Representative fails to certify payment as provided in Section
15.2.1 for a period of 30 days through no fault of the Contractor, or if the
Owner fails to make payment as provided in Section 4.1.3 for a period of 30
days, the Contractor may, upon seven additional days’ written notice to the
Owner and the Owner’s Representative, terminate the Contract and recover from
the Owner payment for Work executed, including reasonable overhead and profit,
costs incurred by reason of such termination, and damages.

﻿

§ 20.2 TERMINATION BY THE OWNER FOR CAUSE

§ 20.2.1 The Owner may terminate the Contract if the Contractor

.1repeatedly refuses or fails to supply enough properly skilled workers or
proper materials;

.2fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

.3repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations or lawful orders of a public authority; or

.4otherwise is guilty of substantial breach of a provision of the Contract
Documents.

﻿

§ 20.2.2 When any of the above reasons exists, the Owner, upon certification by
the Owner’s Representative that sufficient cause exists to justify such action,
may, without prejudice to any other remedy the Owner may have and after giving
the Contractor seven days’ written notice, terminate the Contract and take
possession of the site and of all materials, equipment, tools, and construction
equipment and machinery thereon owned by the Contractor and may finish the Work
by whatever reasonable method the Owner may deem expedient. Upon request of the
Contractor, the Owner shall furnish to the Contractor a detailed accounting of
the costs incurred by the Owner in finishing the Work.

﻿

§ 20.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 20.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.

﻿

§ 20.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Owner’s Representative, upon application, and this obligation
for payment shall survive termination of the Contract.

﻿

§ 20.3 TERMINATION BY THE OWNER FOR CONVENIENCE

The Owner may, at any time, terminate the Contract for the Owner’s convenience
and without cause. The Contractor shall be entitled to receive payment for Work
executed, and costs incurred by reason of such termination, along with
reasonable overhead and profit on the Work not executed.

﻿

ARTICLE 21   CLAIMS AND DISPUTES

§ 21.1 omitted.

﻿

§ 21.2 If a claim, dispute or other matter in question relates to or is the
subject of a mechanic’s lien, the party asserting such matter may proceed in
accordance with applicable law to comply with the lien notice or filing
deadlines.

﻿

§ 21.3 The parties shall endeavor to resolve their disputes by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with their Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to this
Agreement, and filed with the person or entity administering the mediation. The
request may be made concurrently with the binding dispute resolution but, in
such event, mediation shall proceed in advance of binding dispute resolution
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order. If an arbitration is



AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

stayed pursuant to this Section, the parties may nonetheless proceed to the
selection of the arbitrator(s) and agree upon a schedule for later proceedings.

﻿

§ 21.4 If the parties have selected arbitration as the method for binding
dispute resolution in the Agreement, any claim, subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the parties mutually
agree otherwise, shall be administered by the American Arbitration Association,
in accordance with the Construction Industry Arbitration Rules in effect on the
date of this Agreement. Demand for arbitration shall be made in writing,
delivered to the other party to the Contract, and filed with the person or
entity administering the arbitration. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.

﻿

§ 21.5 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration
permits consolidation; (2) the arbitrations to be consolidated substantially
involve common questions of law or fact; and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s).

﻿

§ 21.6 Any party to an arbitration may include by joinder persons or entities
substantially involved in a common question of law or fact whose presence is
required if complete relief is to be accorded in arbitration provided that the
party sought to be joined consents in writing to such joinder. Consent to
arbitration involving an additional person or entity shall not constitute
consent to arbitration of a Claim not described in the written Consent.

﻿

§ 21.7 The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.

﻿

§ 21.8 CLAIMS FOR CONSEQUENTIAL DAMAGES

The Contractor and Owner waive claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes

.1damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

.2damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.

﻿

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 20. Nothing
contained in this Section 21.8 shall be deemed to preclude an award of
liquidated damages, when applicable, in accordance with the requirements of the
Contract Documents.





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 



This Agreement entered into as of the day and year first written above.

﻿

﻿

﻿

 

 

 

 

 

﻿

 

 

 

﻿

WD-40 COMPANY

 

 

﻿

 

 

 

By:

/s/ RICHARD T. CLAMPITT

 

/s/ DAVID BACK

﻿

Owner 

 

Contractor 

﻿

 

 

 

﻿

Richard T. Clampitt

 

David Back

﻿

Vice President, General Counsel

 

President and Owner

﻿

and Corporate Secretary

 

 

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 



Exhibit A – Determination of the Cost of Work

for the following PROJECT:

(Name, location and brief description)

﻿

WD-40 – Job#2233

9715 Business Park Ave

San Diego, CA 92131

﻿

THE OWNER:

(Name, legal status, address and other information)

﻿

WD-40 Company a Delaware corporation

1061 Cudahy Place

San Diego, CA 92110

Phone: 619.275.1400

﻿

THE CONTRACTOR:

(Name, legal status, address and other information)

﻿

Back’s Construction, Inc.

1602 Front Street, Suite 100

San Diego, CA 92101

Phone: 619.713.2566 / Fax: 619.713.0992

﻿

THE ARCHITECT:

(Name, legal status, address and other information)

﻿

ID Studios Interior Design & Strategic Planning, Inc.

236 S. Sierra Ave, Suite 110

Solana Beach, CA 92075

﻿

THE OWNER’S REPRESENTATIVE:

﻿

Hughes Marino, Inc.

1450 Front St.

San Diego, CA 92101

Phone  619.238.2111

﻿

﻿

ARTICLE A.1   CONTROL ESTIMATE

§ A.1.1 Where the Contract Sum is the Cost of the Work, plus the Contractor’s
Fee without a Guaranteed Maximum Price pursuant to Section 3.3 of the Agreement,
the Contractor shall prepare and submit to the Owner, in writing, a Control
Estimate within 14 days of executing this Agreement. The Control Estimate shall
include the estimated Cost of the Work plus the Contractor’s Fee. The Control
Estimate shall be used to monitor actual costs and the timely performance of the
Work. The Contractor shall update the Control Estimate with each Application for
Payment as needed to reflect Changes in the Work.

﻿

§ A.1.2 The Control Estimate shall include

.1the documents enumerated in Article 6 of the Agreement, including all Addenda
thereto and the Conditions of the Contract;





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

.2a list of the clarifications and assumptions made by the Contractor in the
preparation of the Control Estimate, including assumptions under A.1.4, to
supplement the information provided by the Owner and contained in the Drawings
and Specifications;

.3a statement of the estimated Cost of the Work organized by trade categories or
systems and the Contractor’s Fee;

.4a project schedule indicating proposed Subcontractors, activity sequences and
durations, milestone dates for receipt and approval of pertinent information,
schedule of shop drawings and samples, procurement and delivery of materials or
equipment requiring long-lead time, and the Owner’s occupancy requirements
showing portions of the Project having occupancy priority; and

.5contingencies for further development of design and construction as required
by Section A.1.4.

﻿

§ A.1.3 The Contractor shall meet with the Owner and Architect to review the
Control Estimate. In the event that the Owner or Architect discovers any
inconsistencies or inaccuracies in the information presented, they shall
promptly notify the Contractor, who shall make appropriate adjustments to the
Control Estimate. When the Control Estimate is acceptable to the Owner, the
Owner shall acknowledge it in writing. The Owner’s acceptance of the Control
Estimate does not imply that the Control Estimate constitutes a Guaranteed
Maximum Price.

﻿

§ A.1.4 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor shall provide in
the Control Estimate for such further development consistent with the Contract
Documents and reasonably inferable therefrom. Such further development does not
include changes in scope, systems, kinds and quality of materials, finishes or
equipment, all of which, if required, shall be incorporated in a revised Control
Estimate by mutual agreement of the parties.

﻿

§ A.1.5 The Contractor shall develop and implement a detailed system of cost
control that will provide the Owner and Architect with timely information as to
the anticipated total Cost of the Work. The cost control system shall compare
the Control Estimate with the actual cost for activities in progress and
estimates for uncompleted tasks and proposed changes. This information shall be
reported to the Owner, in writing, no later than the Contractor’s first
Application for Payment and shall be revised and submitted with each Application
for Payment.

﻿

ARTICLE A.2   COSTS TO BE REIMBURSED

§ A.2.1 COST OF THE WORK

§ A.2.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article A.2.

﻿

§ A.2.1.2 Where any cost is subject to the Owner’s prior approval, the
Contractor shall obtain this approval prior to incurring the cost. The parties
shall endeavor to identify any such costs prior to executing the Agreement.

﻿

§ A.2.2 LABOR COSTS

§ A.2.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s prior
approval, at off-site workshops.

﻿

§ A.2.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the site with the Owner’s prior approval.

(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify below the personnel to be included, whether for all or only part
of their time, and the rates at which their time will be charged to the Work.)

﻿

Person included

Status (full-time/part-time)

Rate ($0.00)

Rate (unit of time)

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

§ A.2.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.

﻿

§ A.2.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Section A.2.2.

﻿

§ A.2.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Contractor or paid to any
Subcontractor or vendor, with the Owner’s prior approval.

﻿

§ A.2.3 SUBCONTRACT COSTS

Payments made by the Contractor to Subcontractors in accordance with the
requirements of their subcontracts.

﻿

§ A.2.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED 

CONSTRUCTION

§ A.2.4.1 Costs, including transportation and storage, of materials and
equipment incorporated or to be incorporated in the completed construction.

﻿

§ A.2.4.2 Costs of materials described in the preceding Section A.2.4.1 in
excess of those actually installed to allow for reasonable waste and spoilage.
Unused excess materials, if any, shall become the Owner’s property at the
completion of the Work or, at the Owner’s option, shall be sold by the
Contractor. Any amounts realized from such sales shall be credited to the Owner
as a deduction from the Cost of the Work.

﻿

§ A.2.5
COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED 

ITEMS

§ A.2.5.1 Costs of transportation, storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment and hand tools not customarily owned by construction workers that are
provided by the Contractor at the site and fully consumed in the performance of
the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Contractor shall mean fair market value.

﻿

§ A.2.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site and costs of transportation, installation, minor repairs,
dismantling and removal. The total rental cost of any Contractor-owned item may
not exceed the purchase price of any comparable item. Rates of Contractor-owned
equipment and quantities of equipment shall be subject to the Owner’s prior
approval.

﻿

§ A.2.5.3 Costs of removal of debris from the site of the Work and its proper
and legal disposal.

﻿

§ A.2.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.

﻿

§ A.2.5.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, with the Owner’s prior approval.

﻿

§ A.2.6 MISCELLANEOUS COSTS

§ A.2.6.1 General Conditions of $2,800 per week. (Cost for additional week of
general conditions)

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

§ A.2.6.2 Sales, use or similar taxes imposed by a governmental authority that
are related to the Work and for which the Contractor is liable.

﻿

§ A.2.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.

﻿

§ A.2.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Article 18 of the Agreement or by other provisions of the
Contract Documents, and which do not fall within the scope of Section A.2.7.3.

﻿

§ A.2.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 9.13 of
the Agreement or other provisions of the Contract Documents, then they shall not
be included in the Cost of the Work.

﻿

§ A.2.6.6 Costs for electronic equipment and software, directly related to the
Work with the Owner’s prior approval.

﻿

§ A.2.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility in the Contract Documents.

﻿

§ A.2.6.8 Legal, mediation and arbitration costs, including attorneys’ fees,
other than those arising from disputes between the Owner and Contractor,
reasonably incurred by the Contractor after the execution of this Agreement in
the performance of the Work and with the Owner’s prior approval, which shall not
be unreasonably withheld.

﻿

§ A.2.6.9 Subject to the Owner’s prior approval, expenses incurred in accordance
with the Contractor’s standard written personnel policy for relocation and
temporary living allowances of the Contractor’s personnel required for the Work.

﻿

§ A.2.6.10 That portion of the reasonable expenses of the Contractor’s
supervisory or administrative personnel incurred while traveling in discharge of
duties connected with the Work.

﻿

§ A.2.7 OTHER COSTS AND EMERGENCIES

§ A.2.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.

﻿

§ A.2.7.2 Costs incurred in taking action to prevent threatened damage, injury
or loss in case of an emergency affecting the safety of persons and property.

﻿

§ A.2.7.3 Costs of repairing or correcting damaged or nonconforming Work
executed by the Contractor, Subcontractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or failure to fulfill
a specific responsibility of the Contractor and only to the extent that the cost
of repair or correction is not recovered by the Contractor from insurance,
sureties, Subcontractors, suppliers, or others.

﻿

§ A.2.8 RELATED PARTY TRANSACTIONS

§ A.2.8.1 For purposes of Section A.2.8, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.

﻿





AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

§ A.2.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article A.5. If the Owner fails to authorize the
transaction, the Contractor shall procure the Work, equipment, goods or service
from some person or entity other than a related party according to the terms of
Article A.5.

﻿

ARTICLE A.3   COSTS NOT TO BE REIMBURSED

§ A.3.1 The Cost of the Work shall not include the items listed below:

.1Salaries and other compensation of the Contractor’s personnel stationed at the
Contractor’s principal office or offices other than the site office, except as
specifically provided in Section A2.2.2;

.2Expenses of the Contractor’s principal office and offices other than the site
office;

.3Overhead and general expenses, except as may be expressly included in Article
A.2;

.4The Contractor’s capital expenses, including interest on the Contractor’s
capital employed for the Work;

.5Except as provided in Section A.2.7.3 of this Agreement, costs due to the
negligence or failure of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;

.6Any cost not specifically and expressly described in Article A.2; and

.7Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum Price to be exceeded.

﻿

ARTICLE A.4   DISCOUNTS, REBATES AND REFUNDS

§ A.4.1 Cash discounts obtained on payments made by the Contractor shall accrue
to the Owner if (1) before making the payment, the Contractor included them in
an Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained.

﻿

§ A.4.2 Amounts that accrue to the Owner in accordance with Section A.4.1 shall
be credited to the Owner as a deduction from the Cost of the Work.

﻿

ARTICLE A.5   SUBCONTRACTS AND OTHER AGREEMENTS

§ A.5.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons from whom, or entities from which, the Contractor
shall obtain bids. The Contractor shall obtain bids from Subcontractors and from
suppliers of materials or equipment fabricated especially for the Work and shall
deliver such bids to the Owner’s Representative. The Owner shall then determine,
with the advice of the Contractor and the Owner’s Representative, which bids
will be accepted. The Contractor shall not be required to contract with anyone
to whom the Contractor has reasonable objection.

﻿

§ A.5.2 When the Contractor has provided a Guaranteed Maximum Price, and a
specific bidder (1) is recommended to the Owner by the Contractor; (2) is
qualified to perform that portion of the Work; and (3) has submitted a bid that
conforms to the requirements of the Contract Documents without reservations or
exceptions, but the Owner requires that another bid be accepted, then the
Contractor may require that a Change Order be issued to adjust the Guaranteed
Maximum Price by the difference between the bid of the person or entity
recommended to the Owner by the Contractor and the amount of the subcontract or
other agreement actually signed with the person or entity designated by the
Owner.

﻿

§ A.5.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the subcontract is



AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

awarded on a cost-plus a fee basis, the Contractor shall provide in the
subcontract for the Owner to receive the same audit rights with regard to the
Subcontractor as the Owner receives with regard to the Contractor in Article
A.6, below.

﻿

ARTICLE A.6   ACCOUNTING RECORDS

§ A.6.1 The Contractor shall keep full and detailed records and accounts related
to the cost of the Work and exercise such controls as may be necessary for
proper financial management under this Contract and to substantiate all costs
incurred. The accounting and control systems shall be satisfactory to the Owner.
The Owner and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Contractor’s records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor’s proposals, purchase orders, vouchers,
memoranda and other data relating to this Contract. The Contractor shall
preserve these records, for a period of three years after final payment, or for
such longer period as may be required by law.

﻿

§ A.6.2 When the Contractor believes that all the Work required by the Agreement
has been fully performed, the Contractor shall deliver to the Owner’s auditors a
final accounting of the Cost of the Work.

﻿

§ A.6.3 The Owner’s auditors will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Owner’s Representative by the Contractor. Based upon such Cost
of the Work as the Owner’s auditors report to be substantiated by the
Contractor’s final accounting, and provided the other conditions of Section
4.2.1 of the Agreement have been met, the Owner’s Representative will, within
seven days after receipt of the written report of the Owner’s auditors, either
issue to the Owner a final Certificate for Payment with a copy to the
Contractor, or notify the Contractor and Owner in writing of the Owner’s
Representative’s reasons for withholding a certificate as provided in Section
15.2.3 of the Agreement. The Owner’s Representative is not responsible for
verifying the accuracy of the Contractor’s final accounting.

﻿

§ A.6.4 If the Owner’s auditors report the Cost of the Work as substantiated by
the Contractor’s final accounting to be less than claimed by the Contractor, the
Contractor shall be entitled to request mediation.. A request for mediation
shall be made by the Contractor within 30 days after the Contractor’s receipt of
a copy of the Owner’s Representative’s final Certificate for Payment. If the
Contractor fails to request mediation within this 30-day period, the
substantiated amount reported by the Owner’s auditors shall become binding on
the Contractor. Pending a final resolution of the disputed amount, the Owner
shall pay the Contractor the amount, if any, determined by the Owner’s auditors
to be due the Contractor.

﻿

§ A.6.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs in connection with the correction of defective or
non-conforming work as described in Article A.2, Costs to be Reimbursed, and not
excluded by Article A.3, Costs Not to be Reimbursed, the Owner shall reimburse
the Contractor such costs and the Contractor’s Fee applicable thereto on the
same basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price, if any. If the Contractor has
participated in savings, the amount of such savings shall be recalculated and
appropriate credit given to the Owner in determining the net amount to be paid
by the Owner to the Contractor.

AIA Document A107™ -2007. Copyright © 1936. 19S1. 195, 8 1961, 1963, 1966, 1970,
1974, 1978. 1987, 1997 and 2007 by The American Institute of Architects. All
rights reserved. WARNING: This AIA© Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution or this
AIA© Document or any portion or it may result In severe civil and criminal
penalties, and will be  prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software and is not for resale.

 

 

--------------------------------------------------------------------------------

 

Omitted Contract Exhibits

﻿

﻿

Exhibit B – Contract Documents (Construction Drawings)

﻿

Exhibit B-1 – Back’s Certificate of Insurance (COI)

﻿

Exhibit C – Project Schedule

﻿

Exhibit D – Fee Schedule

﻿

Exhibit E – Contractor’s Project Cost Summary





 

 

 

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

Back’s Construction Inc.

 

1602 Front Street, Suite 100

 

 

﻿

 

San Diego, CA 92101.

﻿

 

Ph: 619.713.2566 Fax: 619.713.0992

﻿

﻿

 

 

 

 

 

 

 

 

﻿

 

 

 

CHANGE ORDER

 

 

 

 

 

 

 

 

 

Project:

WD-40

 

 

 

 

Change Order #:

 

1

﻿

9715 Business Park Avenue

 

 

Date Issued:

 

03/03/17

﻿

San Diego, CA 92131

 

 

 

Project #:

 

2233

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CE #

Description

 

 

 

 

 

Cost

1

Project Cost Summary (Proposal #1 - 3/3/2017)_Exhibit E

 

$       4,229,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change Estimate Total

 

$           4,229,000

 

 

 

 

 

 

Contingency Used

 

$                          -  

 

 

 

 

 

 

Change Order Total

 

$           4,229,000

 

 

 

 

 

 

Previous Contract Total

 

$                          -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Updated Contract Total

 

$           4,229,000

﻿

﻿

﻿

 

 

 

 

 

 

 

 

﻿

Construction Manager Approval:

 

 

Contractor Approval:

﻿

WD-40

 

 

Back’s Construction

﻿

 

 

 

 

By:

/s/ RICHARD T. CLAMPITT

 

By:

/s/ DAVE BACK

﻿

 

 

 

Dave Back

﻿

 

 

 

 

Title:

Vice President, General Counsel

 

Title:

Project Manager

﻿

and Corporate Secretary

 

 

 

﻿

 

 

 

 

Date:

March 8, 2017

 

Date:

March 9, 2017

﻿

﻿

﻿



 

 

 

--------------------------------------------------------------------------------